       Case 3:19-cv-00346-DPM Document 68 Filed 07/13/20 Page 1 of 1




            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

IN RE ELIJAH AND MARY
STINY TRUSTS                                        No. 3:19-cv-346-DPM

                                 ORDER
     The Court will hold a thirty-minute telephone hearing on the
co-trustees' petition to sell the apartments, Doc. 58, and the three Stinys'
objection, Doc. 67, on Tuesday, 14 July 2020 at 8:30 a.m. C.D.T. (The
hearing must be short because the Court is starting a trial that morning.)
The ATT conference call number is (877) 873-8018. The access code is
5761590. The co-trustees and counsel for the objectors must participate.
All counsel of record and all interested parties are welcome. The Court
would appreciate a short, written response from the co-trustees, which
addresses the objection, by 5:00 p.m. today, 13 July 2020.
     So Ordered.


                                        D.P. Marshall Jr.
                                        United States District Judge
